           Case 1:21-cv-00427-KPF Document 21 Filed 03/25/21 Page 1 of 2

THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160


March 25, 2021

VIA CM/ECF


                                                          MEMO ENDORSED
Honorable Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square - Courtroom 618
New York, New York 10007

              Re:     Vuppala v. MKO Group, LLC, d/b/a Edible Arrangements, et al.
                      Case 1:21-cv-00427-KPF

Dear Judge Failla:

        The undersigned represents the Plaintiff in the above-captioned case matter. The Initial
Pretrial Conference in this matter is currently scheduled for April 2, 2021, at 2:30 p.m., in your
Honor's Courtroom. However, the Complaint was recently amended and appearance at this time there
is no appearance in this matter. Counsel that had appeared previously in this matter, is no longer
representing any of the defendants in his case. The Second Amended Complaint was sent out for
service of process on the defendants. An affidavit of service was filed [D.E. 19] for MKO Group,
LLC, and we await the receipt of the affidavit of service for the other defendant.

        In order to allow the parties adequate time to engage in early settlement discussions, while
affording additional time for the defendants to appear, a 30-day adjournment of the Conference is
hereby respectfully requested to a date most convenient to this Honorable Court.

       Thank you for your consideration of this first adjournment request.

                                            Sincerely,

                                            By: /S/ B. Bradley Weitz           .
                                               B. Bradley Weitz, Esq. (BW9365)
                                               THE WEITZ LAW FIRM, P.A.
                                               Attorney for Plaintiff
                                               Bank of America Building
                                               18305 Biscayne Blvd., Suite 214
                                               Aventura, Florida 33160
                                               Telephone: (305) 949-7777
                                               Facsimile: (305) 704-3877
                                               Email: bbw@weitzfirm.com
         Case 1:21-cv-00427-KPF Document 21 Filed 03/25/21 Page 2 of 2



Application GRANTED. The initial pretrial conference scheduled for
April 2, 2021, is hereby ADJOURNED to May 6, 2021, at 10:00 a.m. The
parties' joint letter and proposed Case Management Plan and
Scheduling Order will be due on or before April 29, 2021.

Dated:    March 25, 2021               SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
